DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20, 22-23 are presented for examination.

EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephonic interview with the Applicant's representative John R. Lastova, on July 12, 2021.
The application has been amended as follows:
Claim 23 is amended as:
23.	(Currently Amended) A non-transitory storage medium storing a computer program, which when executed, controls
processing program logic to perform data processing in response to one or more software processes; 
memory access program logic to enforce ownership rights for a plurality of memory regions, wherein a given memory region is associated with an owner realm specified from 
realm management program logic to access a realm management tree storing realm management data for at least two realms in a tree structure comprising a variable number of levels;
wherein the realm management program logic is configured to index the realm management tree using a realm identifier of a given realm, the realm identifier comprising a variable number of variable length bit portions, wherein the realm management program logic is configured to index into a given level of the realm management tree using a corresponding one of the variable length bit portions of the realm identifier.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “processing program logic”, “memory access program logic”, “realm management program logic” in claim 23.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
Claims 1-20, 22-23 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “processing circuitry to perform data processing in response to one or more software processes; memory access circuitry to enforce ownership rights for a plurality of memory regions, wherein a given memory region is associated with an owner realm specified from among a plurality of realms, each realm corresponding to at least a portion of at least one of the software processes, said owner realm having a right to exclude other realms from accessing data stored within said given memory region; and realm management circuitry to access a realm management tree storing realm management data for at least two realms in a tree structure comprising a variable number of levels; wherein the realm management circuitry is configured to index the realm management tree using a realm identifier of a given realm, the realm identifier comprising a variable number of variable length bit portions, wherein the realm management circuitry is configured to index into a given level of the realm management tree using a corresponding one of the variable length bit portions of the realm identifier.” 
Claim 22 recites the following limitations: “performing data processing in response to one or more software processes; enforcing ownership rights for a plurality of memory regions, wherein a given memory region is associated with an owner realm specified from among a plurality of realms, each realm corresponding to at least a portion of at least one of the software processes, said owner realm having a right to exclude other realms from accessing data stored within said given memory region; and accessing a realm management tree storing realm management data for at least two realms in a tree structure comprising a variable number of levels; wherein the realm management tree is indexed using a realm identifier of a given realm, the realm identifier comprising a variable number of variable length bit portions, wherein a given level of the realm management tree is indexed using a corresponding one of the variable length bit portions of the realm identifier.”
Claim 23 recites the following limitations:
“processing program logic to perform data processing in response to one or more software processes; memory access program logic to enforce ownership rights for a plurality of memory regions, wherein a given memory region is associated with an owner realm specified from among a plurality of realms, each realm corresponding to at least a portion of at least one of the software processes, said owner realm having a right to exclude other realms from accessing data stored within said given memory region; and realm management program logic to access a realm management tree storing realm management data for at least two realms in a tree structure comprising a variable number of levels; wherein the realm management program logic is configured to index the realm management tree using a realm identifier of a given realm, the realm identifier comprising a variable number of variable length bit portions, wherein the realm management program logic is configured to index into a given level of the realm management tree using a corresponding one of the variable length bit portions of the realm identifier.”
The prior art of record, Sell et al (U.S. 2016/0371496) teaches a storage system comprises a plurality of applications virtual memory spaces divided into plurality of protected memory regions (PR). The system further includes a PR enforcer specifies access-restricting for each of execution threat within a respective PR. Sell also teaches using a tree structure to identifies the protected regions attributes assigned to its data contents. Beloussov et al (U.S. 2017/0206368) teaches the idea of partitioning a memory into a plurality of blocks, controlling access to the blocks based on access rights associated with the blocks. Desai et al (U.S. 2012/0185661) teaches partitioning memory space into a plurality of domains, where domains associated with a process is isolated to another process.
However, the prior art of record, alone or in combination, does not teach the limitations in the manner claimed in claims 1, 22, and 23. Thus, the examiner cannot determine a reasonable motivation to combine the prior art in the manner claimed, either in prior art or existing case law.
Claims 2-20 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.